Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 4/13/2020, IDS received 4/13/2020 and 8/23/2021 have been entered.

Election
Applicant’s election without traverse of group I and species of “at least one” lipids/metabolites (with traverse) in the reply filed on 10/13/2022 is acknowledged. If the elected species is found allowable the non-elected species will be rejoined. Claims 18-19, 31-33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.
Only claims 17 and 20-29 are presented for examination on the merits. 

Priority
This application is a 371 of PCT/EP2018/07755 (filed 10/10/2018) has PRO 62/571,915 (filed 10/13/2017). 

Specification
Continuation data needs to be updated on page 1 of the specification. 

Drawings

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Interpretation
Claim 23 directs to intended results of the only active method step of “culturing…” without providing structural limitation to the claimed method step. Therefore, claim 23 is rejected together with its independent claim 17 as long as the recited active method step is taught in cited art (see art rejections below). 

Claim Objections
Claims 24-25 are objected to because of the following informalities:  a space is missing between claim and 17 in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20, 22 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, the phrase "more preferred" (in lines 3-4) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 20 recites “the cell culture on day 2 is changed to a perfusion cell culture”, however it is not clear what “more preferred…” is trying to limit the “change” of culture or change of “perfusion rate”? Please use active method steps (verbs) to define cell culture change and perfusion rate change, etc.
Regarding claim 22, the phrase "preferably" (in line 3) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites the limitation "steps" in line 2.  There is insufficient antecedent basis for this limitation in claim 17 because claim 17 recites only one step of “culturing…”.
Claim 20 recites the limitation "the perfusion rate" in line 3.  There is insufficient antecedent basis for this limitation in claims 17 or 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 17 and 20-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Elhofy (WO2015/095651, IDS) in view of Chu (PNAS, 1995, 92:7080-7084) and Voisard (Biotechol Bioeng., 2003, 82:751-765).
Elhofy teaches cell culture media (page 1, title and abstract) and media compositions for increased expression of recombinant protein (page 11, [0059], line 3++). For claims 17 and 21-23 and 25, 27-28: the reference teaches a method comprising culturing the mammalian cells:  Hela cells (page 24, [0118]++, claim 21) expressing a heterologous protein: such as antibodies which can be used as therapeutic protein (page 1, [0003], line 4++, claims 22 and 27) in a culture medium comprising linoleic acid at a final concentration of about 0.5 to 5 mg/L (page 18, [0090], line 9++). Since the media is used for heterologous protein production which is inherently harvested before quantitation of total protein (page 16, line 1++, claim 25).
Elhofy does not explicitly teach the lipids comprises 500-2000 µM linoleic acid as recited in claim 17, the effective amount of lipid remains constant during cell culture as recited in claim 29. 
Chu teaches overexpressed protein/enzyme in culture medium comprising 150 M linoleic acid (page 7080, abstract, line 15++, page 7081, left column, 2nd full paragraph, line 2++) for 2-6 weeks (constant exposure, page 7081, right column, 2nd full paragraph, line 5++).
For Claim 17 concerning the concentration of linoleic acid, it would have been obvious to optimize the concentration as claimed because Chu medium with 150 M linoleic acid (page 7080, abstract, line 15++, page 7081, left column, 2nd full paragraph, line 2++). 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed thickness is obvious over the cited references, which is “close enough” and the reference provide motivation to achieve exposure to lipid for growth.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize and maintain the concentration of linoleic acid in culture medium.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches protein expressing in mammalian cells and Elhofy teaches advantages of fatty acid as media supplement with comparable growth (page 12, [0065], line 2++). In addition, it would have been obvious to one skilled in the art to optimize the concentration linoleic acid to achieve better cell growth.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the step of the claimed method including optimize the concentration of linoleic acid in culture medium, etc. are routine and known in the art.  

Elhofy does not explicitly teach perfusion cell culture with serum-free perfusion medium as recited in claims 20 and 24, adding lipid to medium at the claimed cell density as recited in claim 26. However, Elhofy teaches serum-free media as useful as serum replacement (page 13, [0069], line 10++).
Voisard teaches large scale high density perfusion culture of cells for long-term operation (page 760, left column, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use serum free perfusion cell culture at high cell density.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches protein expressing in mammalian cells and Elhofy teaches advantages of fatty acid as media supplement with comparable growth (page 12, [0065], line 2++) and Voisard teaches large scale high density perfusion culture of cells for long-term operation (page 760, left column, line 1++). In addition, it would have been obvious to one skilled in the art to use high density perfusion culture for long term operation with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the step of the claimed method including use serum free perfusion cell culture at high cell density, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653